[Cite as In re Adoption of L.R.B., 2018-Ohio-1489.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: ADOPTION OF L.R.B.                                  C.A. No.   28678



                                                           APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
                                                           COURT OF COMMON PLEAS
                                                           COUNTY OF SUMMIT, OHIO
                                                           CASE No.   2016 AD 131

                                 DECISION AND JOURNAL ENTRY

Dated: April 18, 2018



        CALLAHAN, Judge.

        {¶1}     Dustin Meier appeals from a judgment of the Summit County Common Pleas

Court, Probate Division, determining that his consent was not necessary for the adoption of his

biological child (“Child”). This Court affirms.

                                                      I.

        {¶2}     Child was born to Mr. Meier (“Biological Father”) and Larami Ball, fka Larami

McLean, (“Mother”) in California in 2005. Biological Father and Mother were never married,

but Biological Father was listed on Child’s birth certificate. According to a 2006 paternity test

filed by Biological Father, “the probability of [his] paternity [of Child] is 99.99%.”

        {¶3}     Biological Father filed an action in California to establish his parentage. By entry

dated May 8, 2006, the court found that Mother and Biological Father are the parents of Child.

The court further incorporated into that entry the parents’ stipulation and agreement concerning
                                                 2


child custody and visitation which specified that “[t]he parents shall share joint legal custody” of

Child whose “[p]rimary [r]esidence shall be with [M]other.”

       {¶4}     Mother subsequently married Christopher Ball (“Stepfather”). In 2008, the

California court granted Mother permission to move to Ohio. Thereafter, Mother and Biological

Father instituted multiple actions concerning Child. Biological Father commenced actions in

Wayne County, Ohio and Macon County, Illinois. Mother commenced actions in Summit

County, Ohio.

       {¶5}     A more complete history of Biological Father’s and Mother’s various actions can

be found in Ball v. Meier, 9th Dist. Summit Nos. 26079, 26109, 2012-Ohio-5864, ¶ 2-4, and

Meier v. Ball, Ill.App. 4th Dist. No. 4-13-0153, 2013 Ill. App. Unpub. LEXIS 1331, *2-12 (June

18, 2013). As it relates to the arguments raised by the parties in the current appeal, this Court

previously “conclude[d] that Ohio ha[d] jurisdiction to modify the California orders.” Ball at ¶

11. The Illinois court, on the other hand, found it “was devoid of jurisdiction” and recognized

this Court’s determination “that Ohio – not Illinois – had jurisdiction.” Meier at *16-17; see Ball

at ¶ 12-13 (noting that parties could not by agreement confer jurisdiction upon an Illinois court).

       {¶6}     On September 12, 2016, Stepfather filed a petition to adopt Child in the Summit

County Common Pleas Court, Probate Division. The petition alleged that Biological Father’s

consent was not required because he had “failed without justifiable cause to provide more than

de minimis contact with the minor for a period of at least one year immediately preceding the

filing of the adoption petition * * *.” The petition listed Biological Father’s address as 4840

Forest Parkway, Decatur, Illinois 62521.

       {¶7}     Counsel for Stepfather filed an affidavit for service by publication. He averred

that he had represented Mother in the various Ohio and Illinois court actions involving
                                                3


Biological Father. He represented that the last address any of those courts had for Biological

Father was 4840 Forest Parkway, Decatur, Illinois 62521, but mail had been returned in the most

recent court action from that address. He continued that an internet search for Biological Father’s

address also referred to the Decatur, Illinois address. He further averred that neither he, Mother,

nor Stepfather knew Biological Father’s whereabouts or residence, and that Biological Father’s

address could not be ascertained with reasonable diligence. Upon review of the affidavit, the

court ordered service of notice by publication. Proof of publication was filed with the court

stating that the notice was published in the Akron Legal News on September 29, October 6, and

October 13, 2016.

       {¶8}    On September 21, 2016, the court sent a “Notice of Consent Hearing” and a

“Notice of Hearing on Petition for Adoption” to Biological Father at 4840 Forest Parkway,

Decatur, Illinois 62521. The notices informed Biological Father that Stepfather had filed a

petition to adopt Child and that a hearing was scheduled for October 27, 2016 to determine

whether Biological Father’s consent was necessary for the adoption. The notices further

informed Biological Father that, to contest the adoption, he was required to file an objection

“within fourteen days after proof of service of [the] notice[s]” and “[he] must also appear at the

hearing.” (Emphasis deleted.)

       {¶9}    The hearing went forward as scheduled before the magistrate. Biological Father

did not appear at the hearing. Mother testified at the hearing. In addition, orders from the

California court and the Summit County Common Pleas Court, Domestic Relations Division,

were entered into evidence. That same day the magistrate issued a decision concluding that the

consent of Biological Father was unnecessary for Stepfather to adopt Child.
                                                   4


       {¶10} The magistrate’s decision was sent to Biological Father at 4840 Forest Parkway,

Decatur, Illinois. On November 10, 2016, Biological Father entered a limited appearance

objecting to the court’s exercise of subject matter and personal jurisdiction over him. He

requested that “the following service address [be used] from this point forward: Dustin Eugene

Johan Meier[,] 752 North Main Street, #421[,] Mansfield, Texas 76063.[1]” (Emphasis deleted.)

Biological Father further requested leave to object stating that he became aware of the present

action “via a telephone call” on November 4, 2016 informing him that he had received mail from

a Summit County, Ohio court at the Decatur, Illinois address. The court granted Biological

Father an extension of time to properly request a copy of its records, to have a transcript of the

hearing prepared, and to file supplemental objections to the magistrate’s decision.

       {¶11} In his supplemental objections, Biological Father contended, inter alia, that

California had exclusive subject matter jurisdiction, he had not been properly served the petition

for adoption, and that his failure to provide more than de minimis contact with Child for a period

of at least one year was justified. The court overruled Biological Father’s objections. Biological

Father appeals, raising four assignments of error.

       {¶12} Prior to addressing Biological Father’s assignments of error, this Court pauses to

note that a probate court’s determination that a parent’s consent to an adoption is not required is

a final appealable order. See In re adoption of Greer, 70 Ohio St.3d 293, 298 (1994). Therefore,

this Court has jurisdiction to decide this appeal at this time.




1
 In his brief to this Court, Biological Father states that he “relocated to the Dallas/Fort Worth,
Texas area” in November of 2014 and “secured a post office box in Mansfield, Texas.”
                                                 5


                                                II.

                              ASSIGNMENT OF ERROR NO. 1

        THE TRIAL COURT ERRED BY EXERCISING CONCURRENT
        JURISDICTION WITH THE SUPERIOR COURT OF CALIFORNIA, SAN
        DIEGO, CALIFORNIA, EAST COUNTY FAMILY LAW DIVISION WHILE
        THE PETITION TO ESTABLISH PARENTAGE REMAINS PENDING
        THERE, OFFENDING THE PURPOSE OF THE UNIFORM PARENTAGE
        ACT.

        {¶13} In his first assignment of error, Biological Father argues that Ohio courts lack

jurisdiction to take any action regarding Child while his action remained pending in California.

        {¶14} Initially, this Court notes that Biological Father attempts to use this assignment of

error to challenge “all Ohio actions.” This Court’s jurisdiction is limited to the order appealed

from in this case; it does not extend to reviewing orders from other cases. See State v. Mason, 9th

Dist. Summit No. 27715, 2016-Ohio-7081, ¶ 11-15. The current appeal is from the Summit

County Court of Common Pleas, Probate Division. No other Ohio actions are before this Court

in this appeal.

        {¶15} Similarly, Stepfather argues that, because this Court concluded that Ohio had

jurisdiction in Ball, 2012-Ohio-5864, Biological Father is barred by the law-of-the-case doctrine

from challenging jurisdiction in the current case. The law-of-the-case doctrine, however, does

not require a court to follow a superior court’s decision in a prior appeal involving one of the

parties in the context of a different case. Reid v. Cleveland Police Dept., 151 Ohio St.3d 243,

2017-Ohio-7527, ¶ 1. In Ball, Biological Father appealed from a judgment of the Summit County

Common Pleas Court, Domestic Relations Division, and this Court addressed “the subject matter

jurisdiction of Ohio courts to resolve custody disputes pertaining to [Child].” 2012-Ohio-5864, at

¶ 1, 6. Although Biological Father was a party to both actions, the law of the case in the domestic
                                                 6


relations action does not bar his current arguments concerning the jurisdiction of the probate

court.

         {¶16} Turning to the merits of the jurisdictional issue, “[t]here is a distinction between

a court that lacks subject-matter jurisdiction over a case and a court that improperly exercises

that subject-matter jurisdiction once conferred upon it.” Pratts v. Hurley, 102 Ohio St.3d 81,

2004-Ohio-1980, ¶ 10. Accord Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-

4275, ¶ 18-19. Subject-matter jurisdiction concerns the power of a court to “adjudicate a

particular class of cases.” Kuchta at ¶ 19. When a court has subject-matter jurisdiction over a

particular class of cases, but lacks the authority to exercise it in a particular case, its action is

voidable. Id., citing Pratts at ¶ 12.

         {¶17} “It is well established that the original and exclusive jurisdiction over adoption

proceedings is vested in the probate court.” In re Adoption of Pushcar, 110 Ohio St.3d 332,

2006-Ohio-4572, ¶ 9. In the present matter, Stepfather brought a petition to adopt Child, which is

a matter within the probate court’s “original and exclusive jurisdiction.” See id. Hence,

Biological Father’s challenge concerns not subject-matter jurisdiction itself, but the exercise of

that jurisdiction in this particular case.

         {¶18} In Pushcar, the Ohio Supreme Court held that, despite having subject-matter

jurisdiction, a probate court must refrain from proceeding on an adoption petition when the

parentage of that child is pending in another court. Id. at ¶ 9-10. But, the Court also reaffirmed

that “‘[a] [p]robate [c]ourt has jurisdiction to hear and determine an adoption proceeding relating

to a minor child notwithstanding the fact that the custody of such child is at the time within the

continuing jurisdiction of [another] court.’” Id. at ¶ 9, quoting In re Adoption of Biddle, 168 Ohio

St. 209 (1958), paragraph two of the syllabus.
                                                7


       {¶19} Consequently, the central issue is whether the pending action in California

involved paternity or custody. Biological Father phrases much of his argument in terms of the

“parentage action” that he asserts “remains pending” in California. Yet, in the fact section of his

brief, he characterized the California, Wayne County, and Summit County actions as

“simultaneous custody proceedings.” Regardless of the phrasing chosen by Biological Father,

this Court must examine the substance of the matters decided and the matters alleged to be

pending in California.

       {¶20} At the magistrate’s hearing, a number of certified entries from the California court

were entered into evidence. These included a May 8, 2006 judgment entry wherein it states:

“THE COURT FINDS Larami McLean [and] Dustin Meier are the parents of [Child].”

(Emphasis sic.) Biological Father attached a copy of this same entry to his supplemental

objections. Biological Father also included a number of other items from the California court. He

did not provide any evidence that the 2006 paternity finding was ever vacated, or even

challenged.

       {¶21} The only entry that Biological Father claims was vacated by the California court

was a July 21, 2008 entry regarding Mother’s relocation to Ohio. Biological Father challenges

whether Child’s “primary residence” was to be with Mother or Biological Father when Mother

moved to Ohio. The items that Biological Father contends are pending pertain to custody,

visitation, and contempt. Those items do not relate to paternity and, therefore, do not affect the

probate court’s exercise of its jurisdiction. The facts in the present case are unlike those in

Pushcar wherein a juvenile court was awaiting genetic testing to establish paternity when the

adoption petition was filed in probate court. 110 Ohio St.3d 332, 2006-Ohio-4572, at ¶ 4, 14.
                                                 8


        {¶22} In his reply brief, Biological Father contends that the May 8, 2006 entry could not

be relied upon because it states that it was “‘pending further order of court on a temporary

basis’” and that “‘[t]his visitation and custody schedule shall be incorporated into any judgment

of paternity.’” Biological Father cannot use his reply brief to raise new issues. See Schmitt v.

Ward, 9th Dist. Summit No. 28324, 2017-Ohio-4171, ¶ 8. Moreover, Biological Father takes

these quotes out of context and, in so doing, distorts their meaning. The May 8, 2006 entry

consists of two pages and a four page attachment. The court’s finding of paternity appears on the

first page of the entry. The quotes referenced by Biological Father are contained in the

attachment, which concerns “CHILD CUSTODY AND VISITATION.” (Emphasis sic.) The

attachment begins by stating, “The parties made the following stipulations in open court on

4/25/2006.” The court incorporated the April 25, 2006 stipulations regarding custody and

visitation into its May 8, 2006 judgment of paternity by referencing and attaching it thereto. As

to what remained “pending further order,” the complete quote states: “The parties agree the court

order for custody and visitation of [Child] shall be as follows, pending further order of the court

on a temporary basis.” Thus, what remained “pending” was not paternity, but custody and

visitation.

        {¶23} Biological Father’s first assignment of error is overruled.

                              ASSIGNMENT OF ERROR NO. 2

        THE TRIAL COURT ERRED BY ACCEPTING THE STATEMENTS OF [ ]
        COUNSEL FOR [STEPFATHER] AS “TESTIMONY” FOR THE PURPOSE OF
        EVIDENCE OVER THE OBJECTIONS OF [BIOLOGICAL FATHER].

        {¶24} In his second assignment of error, Biological Father contends that “the trial court

relied solely on [Stepfather’s] counsel’s unsworn testimony re[garding] establishment of

paternity to determine its continued exercise of subject matter jurisdiction.” This assertion is not
                                                 9


supported by the record, which also contains certified copies of the California court’s May 8,

2006 entry establishing paternity. Biological Father’s second assignment of error is overruled.

                               ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED BY DENYING [BIOLOGICAL FATHER] DUE
       PROCESS OF LAW, WHEREIN THE TRIAL COURT FAILED TO ENSURE
       THAT [STEPFATHER] SERVED ACTUAL[2] NOTICE ON [BIOLOGICAL
       FATHER] PRIOR TO EXERCISING JURISDICTION.

       {¶25} In his third assignment of error, Biological Father argues that he was not served in

accordance with the Ohio Rules of Civil Procedure, and more particularly, Civ.R. 4 to 4.6 and

Civ.R. 73.

       {¶26} Preliminarily, this Court notes that Civ.R. 4 to 4.6 apply to some, but not all,

proceedings in the probate division of a common pleas court. “Civ.R. 4 through 4.6 shall apply in

any proceeding in the probate division of the court of common pleas requiring service of

summons.” Civ.R. 73(C). But, “[i]n any proceeding where any type of notice other than

summons is required[,]” notice shall be given in accordance with Civ.R. 73(E).

       {¶27} When a petition for adoption is filed, the probate court is required to provide

“notice of the filing of the petition and of the time and place of [the] hearing * * * to * * * [a]

person whose consent is not required as provided in division (A) * * * of section 3107.07 of the

Revised Code and has not consented.” (Emphasis added.) R.C. 3107.11(A)(2). Thus, R.C.

3107.11 “requires service of notice rather than issuance of summons.” Askew v. Taylor, 5th Dist.

Stark No. 2004CA00184, 2004-Ohio-5504, ¶ 18, citing In re Burdette, 83 Ohio App. 368, 374

(9th Dist.1948). Consequently, Biological Father’s reliance on Civ.R. 4 to 4.6 governing service

of summons is misplaced.

2
  Although Biological Father claims in his stated assignment of error that he was entitled to
“actual notice,” within the body of his argument he clarifies that the issue is “actual attempts that
are reasonably calculated to provide actual notice.”
                                                  10


       {¶28} Civ.R. 73(E) lists seven methods by which notice of a probate proceeding may be

served. These include personal delivery, leaving a copy at the person’s residence, certified or

express mail return receipt requested, commercial carrier service, ordinary mail, publication, or

“other method as the court may direct.” Civ.R. 73(E)(1)-(7). The rule permits service of notice

by any of the listed methods. See Civ.R. 73(E).

       {¶29} According to Biological Father, “the only means of attempted service in this

present action was service by publication.” This assertion ignores the “Notice of Consent

Hearing” and “Notice of Hearing on Petition for Adoption” that the court sent to Biological

Father at 4840 Forest Parkway, Decatur, Illinois 62521.3 Biological Father does not argue that

these notices were insufficient for service under Civ.R. 73(E). “An appellant bears the burden of

formulating an argument on appeal and supporting that argument with citations to the record and

legal authority.” State v. Watson, 9th Dist. Summit No. 24232, 2009-Ohio-330, ¶ 5, citing

App.R. 16(A)(7). “This Court will not create an argument on the behalf of an appellant.” Id.,

citing Cardone v. Cardone, 9th Dist. Summit Nos. 18349, 18673, 1998 Ohio App. LEXIS 2028,

*22 (May 6, 1998).

       {¶30} Because the record reflects that service by publication was not the only method

used to provide the required notice, and Biological Father fails to argue that the other method

used by the court was insufficient, his third assignment of error is overruled.




3
  The court used this same address when sending the magistrate’s decision, which Biological
Father states he “clearly received.” Additionally, in his reply brief, Biological Father states that
he “maintains a residence in Decatur, Illinois” although his current “domicile” is Texas.
(Emphasis sic.).
                                                11


                              ASSIGNMENT OF ERROR NO. 4

       THE TRIAL COURT ERRED IN FINDING CONSENT OF [BIOLOGICAL
       FATHER] IS NOT REQUIRED WHEN [STEPFATHER] FAILED TO PROVE
       BY CLEAR AND CONVINCING EVIDENCE THAT: (1) [BIOLOGICAL
       FATHER] WAS NOT JUSTIFIED IN FAILING TO COMMUNICATE WITH [
       ] CHILD; AND (2) THAT SUCH FAILURE OCCURRED BOTH: (A) 12
       MONTHS PRIOR TO SEPTEMBER 12, 2016, AND (B) AFTER PATERNITY
       WAS ESTABLISHED.

       {¶31} In his fourth assignment of error, Biological Father argues that the trial court erred

in finding that his consent was not required for the adoption of Child.

       {¶32} Under R.C. 3107.07(A), “[c]onsent to adoption is not required of * * * [a] parent

of a minor, when * * * the court * * * finds by clear and convincing evidence that the parent has

failed without justifiable cause to provide more than de minimis contact with the minor * * * for

a period of at least one year immediately preceding * * * the filing of the adoption petition.”

       {¶33} In the present matter, the adoption petition was filed on September 12, 2016, and

Biological Father concedes that he “has not seen or talked to [C]hild since about June 2013.”

Nonetheless, he argues that (1) a consent finding could not be made because his parentage action

remained pending in California and (2) Stepfather failed to prove that Biological Father acted

without justifiable cause.

       {¶34} In support of his argument that a consent finding could not be made until further

action was taken by the California court, Biological Father references his first assignment of

error and Pushcar, 110 Ohio St.3d 332, 2006-Ohio-4572. In Pushcar, the Ohio Supreme Court

found that “[t]he requisite one-year period set forth in [R.C. 3107.07(A)] could not begin to run

until a judicial ascertainment of paternity.” Id. at ¶ 14. As stated under the first assignment of

error, Biological Father’s paternity of Child was established by the California court in 2006.
                                                  12


Thus, the judicial determination of paternity was well before the one-year look back period from

the filing of the adoption petition.

        {¶35} Biological Father further contends that Stepfather failed “to prove by clear and

convincing evidence that [Biological Father] lacked justification for his absence from [C]hild’s

life.” This Court has previously addressed the parties’ respective burdens under R.C.

3107.07(A). “The burden of proving, clearly and convincingly, that a parent has failed to

communicate with a child for the requisite one-year period and that such failure was without

justifiable cause rests with the petitioner.” In re Kr. E., 9th Dist. Lorain No. 06CA008891, 2006-

Ohio-4815, ¶ 11, citing In re Adoption of Holcomb, 18 Ohio St.3d 361 (1985), paragraph four of

the syllabus. But, “[o]nce the petitioner has established that the parent has failed to communicate

with the child for the one-year period, the burden of going forward to show some facially

justifiable cause for the failure shifts to the parent.” In re Kr. E. at ¶ 11, citing In re Adoption of

Bovett, 33 Ohio St.3d 102 (1987), paragraph two of the syllabus. “[T]he burden of proof remains

with the petitioner.” Id.

        {¶36} As explained by the Ohio Supreme Court, “a natural parent may not simply

remain mute” and force an adopting parent to demonstrate why the natural parent’s failure was

unjustified. In re Adoption of Bovett at 104. “[T]he adopting parent has no legal duty to prove a

negative.” (Emphasis sic.) Id., quoting In re Adoption of Masa, 23 Ohio St.3d 163, 167 (1986).

Thus, once a petitioner meets his initial burden, “the burden of going forward with the evidence

is on the natural parent” although “[t]he burden of proof [ ] remains with the petitioner.”

(Emphasis sic.) In re Adoption of Bovett at 104.

        {¶37} In the present matter, Mother testified that the domestic relations court granted

Biological Father supervised visitation with Child in June 2013. She further testified that
                                                 13


Biological Father had no contact with Child since that time. She indicated that she had been in

contact with the visitation center to provide necessary paperwork, including her address and

phone number, but she had not been contacted by the visitation center to schedule a visit. She

continued that, since June of 2013, Biological Father had not contacted her by phone or email,

nor had he attempted to contact Child or sent him any cards or gifts. Although she testified that

she had moved once, she continued that her phone number remained the same. Thus, Stepfather

met his initial burden to prove with clear and convincing evidence that Biological Father had

failed to have more than de minimis contact with Child during the relevant one-year period.

       {¶38} The “burden of going forward with the evidence” demonstrating justifiable cause

for the lack of contact, thus, shifted to Biological Father. (Emphasis sic.) See In re Adoption of

Bovett at 104; see also In re Kr. E. at ¶ 11. Biological Father did not appear at the magistrate’s

hearing to present any evidence. Nonetheless, the trial court permitted him to introduce evidence

along with his supplemental objections to the magistrate’s decision.4 Biological Father’s

supplemental objections contain a number of bald assertions alleging generally that Mother

interfered with his ability to contact Child. He did not, however, provide any evidence to support

any alleged interference during the relevant one-year period. Because Biological Father did not

provide any evidence regarding his alleged justification, Stepfather’s only obligation was to

prove the lack of contact. See In re Adoption of Bovett at 104, quoting In re Adoption of Masa at

167.

       {¶39} Biological Father’s fourth assignment of error is overruled.




4
  On appeal, the parties do not address the propriety of the trial court’s action in this regard, and
this Court expresses no opinion regarding it.
                                                14


                                                III.

       {¶40} Biological Father’s assignments of error are overruled. The judgment of the

Summit County Common Pleas Court, Probate Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.
                                         15


APPEARANCES:

DUSTIN E.J. MEIER, pro se, Appellant.

JOHN M. DOHNER, Attorney at Law, for Appellee.